Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Amendment Entry
1.	Applicant’s response to the Non-Final Office Action mailed 12/23/21 is acknowledged (paper filed 3/21/22). In the amendment filed therein claims 1, 2, 5, 6, and 12 were modified. Claims 19-41 have been canceled without prejudice or disclaimer. Currently claims 1-18 and 42-43 are pending.  
2.	Claims 2, 3, 6, 8-11, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/20.
3.	Currently, claims 1, 4, 5, 7, 12-14, 42 and 43 are under consideration.  
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 5, 7, 12-14, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koff et al. (U.S. Patent No. 9,889,135) in view of Jung et al., (Journal of Clinical Investigation, Vol. 120, No. 12, pp. 4496-4506, December 1, 2010 – IDS filed 9/7/18) and further in view of Kovatcheva et al (Oncotarget, Vol.6, No.10, pages 8226-8243).
	Koff et al. disclose a method for treating a subject having a cancer selected from the group consisting of liposarcoma, breast cancer, glioma and glioblastoma, comprising obtaining a sample of the cancer before treatment of the subject with a CDK4 inhibitor selected from the group consisting of an ATP-competitive inhibitor of CDK4, pyridopyrimidine compounds, pyrrolopyrimidine compounds, indolocarbazole compounds, Palbociclib Isethionate, LEE011, LY2835219, PD0332991, Flavopiridol Hydrochloride, an antisense oligonucleotide that inhibits the expression or activity of CDK4. a shRNA molecule that inhibits the expression or activity of CDK4, a siRNA molecule that inhibits the expression or activity of CDK4, and determining, in one or more cancer cells from the sample, the effect of treatment with the CDK4 inhibitor on the expression level of a MDM2 biomarker, where if the MDM2 biomarker expression level is decreased following treatment with the CDK4 inhibitor, then initiating treatment of the subject with a therapeutically effective amount of the CDK4 inhibitor.
	Koff et al. also disclose methods of treating a subject having a cancer selected from the group consisting of liposarcoma, breast cancer, glioma and glioblastoma, comprising, obtaining a sample of the cancer after treatment with a CDK4 inhibitor selected from the group consisting of an ATP-competitive inhibitor of CDK4, pyridopyrimidine compounds, pyrrolopyrimidine compounds, indolocarbazole 
See abstract, claims and columns 7-8.
	Koff et al. differ from the instant invention in employing MDM2 as the biomarker instead of Engima.
	However, Jung et al. teach methods to detect an Enigma (tissue array experiments for detecting enigma; page 4499, column 1, paragraph 2), where the biomarker(s) localize(s) to foci within the one or more cells of the cancer (Enigma and MDM2 biomarkers are colocalized at apical cytoplasm (foci) of human stomach and colorectal tumor cells; page 4499, column 1, paragraph 2; figure 6B). 
	It would have been obvious at the effective filing date of the invention to measure an Enigma as taught by Jung et al. in the method of Koff et al. because Jung et al. taught that Enigma and MDM2 biomarkers are colocalized. Absent evidence to the contrary the selection of Enigma as a replacement for MDM2 is an obvious selection in design choice wherein both biomarkers have been taught by the prior art in cancer analysis.

	Kovatcheva et al. disclose LS8107 as CDK4i non-responder cells (Supplementary Figure 2) and page 8227 – Results. 
It would have been obvious at the effective filing date of the invention to measure an Enigma in comparison to known non-responder cells such as LS8107 to evaluate enigma’s detection activity to CDK4 inhibition and cancer treatment. 

Response to Arguments
7.	Applicant's arguments and amendments filed 3/21/22 have been fully considered and found persuasive. Kovatcheva et al (Oncotarget, Vol.6, No.10, pages 8226-8243) has been added to address the newly amended claims. 

8.	For reasons aforementioned, no claims are allowed.	

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.


Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
3/26/22

/LISA V COOK/Primary Examiner, Art Unit 1642